DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed July 19, 2022 (hereinafter “07/19/22 Amendment") has been entered, and fully considered.  In the 07/19/22 Amendment, claims 1, 3, 8, 9, 11, 12, & 20 were amended, and claims 7 & 13 were cancelled.  No claims were newly added.  Accordingly, claims 1-6, 8-12, & 14-20 are now pending in the application. 
3.	The 07/19/22 Amendment has overcome the objection to the drawings, and the rejections under §§ 112(b) & 112(d) previously set forth in the Non-Final Office Action mailed 05/27/2022 (“05/27/22 Action”).    
4.	The prior rejections under §§ 102 & 103 have been updated to address the new limitations, and maintained.  Applicant's arguments are addressed in detail below in the “Response to Arguments” section.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,076,012 to Swanson et al. (“Swanson”).  
7.	Regarding claim 1, Swanson discloses a system for treating a cancer in a subject in need thereof [NOTE:  the intended use recitation (in the preamble) of “for treating a cancer in a subject in need thereof” is not limiting, as it provides no antecedent basis for any terms appearing in the body of the claim, recites no essential structure, and, as such, is not necessary to give life, meaning, and vitality to the claim; still further, the claim body describes a structurally complete invention such that deletion of this preamble phrase does not affect the structure of the claimed invention], comprising: 
a radio frequency (RF) generator [(444); FIG. 83], comprising: an RF power; and an RF signal generator electrically connected to the RF power, wherein the RF signal generator is configured to be initiated by the RF power and generate an RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”); FIG. 83]; and 
a heating apparatus, comprising [with reference to annotated FIG. 84 of Swanson provided below]: 

    PNG
    media_image1.png
    210
    524
    media_image1.png
    Greyscale

a first pouch [as broadly as claimed, a first “segment” indicated as “first pouch” in annotated FIG. 84; see col. 36, ll. 55-60] having a first inlet tube [the portion of lumen (432) leading into the first pouch - shown in annotated FIG. 84; col. 35, ll. 32-36] and configured to be positioned into a first hollow capsule of the subject (addressed below); 
a second pouch [as broadly as claimed, a second “segment” indicated as “second pouch” in annotated FIG. 84; see col. 36, ll. 55-60] having a second inlet tube [the portion of lumen (432) extending between the first pouch and the second pouch - shown in annotated FIG. 84; col. 35, ll. 32-36] and configured to be positioned into a second hollow capsule of the subject (addressed below); 
[NOTE: (1) for ease of illustration, adjacent segments (in annotated FIG. 84 of Swanson above) have been labelled as the first and second pouches; however, as the relied-upon embodiment of Swanson [FIG. 84] teaches multiple segments [see col. 36, ll. 55-60] a proximal-most segment could also comprise the first pouch, while a distal-most segment could comprise the second pouch; and (2) as broadly as claimed, the first pouch is capable of being positioned in a first hollow capsule of the subject, and the second pouch is capable of being positioned in a second hollow capsule of a subject (i.e., the device is capable of being positioned at a transition point in the body where a first hollow capsule transitions into a second hollow capsule, such that the first pouch is within a first hollow capsule (on a first/proximal side of the transition point) and the second pouch is within a second hollow capsule (on a second/distal side of the transition point); further, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); in the instant case, the device of Swanson comprises the same structure as the claimed device, and would therefore be capable of performing in the same manner as the claimed device]; 
a first RF electrode in the first pouch [first electrode (429) shown in annotated FIG. 84; col. 5, ll. 32-36; col. 35, ll. 53-59] and a second RF electrode in the second pouch [second electrode (429) shown in annotated FIG. 84; col. 5, ll. 32-36; col. 35, ll. 53-59], wherein the first RF electrode and the second RF electrode are configured to receive the RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”)]; and 
a liquid reservoir [source of ionic fluid (438); FIG. 83] operatively connected to the first inlet tube of the first pouch and configured to supply liquid to fill the first pouch and the second pouch [see col. 35, ll. 37-43 (“The lumen 432 includes a proximal end 433, which communicates with a source of ionic fluid 438. The lumen 432 conveys the ionic fluid 438. The ionic fluid 438 passes through the apertures 434 and fills the space between the lumen 432 and the surrounding porous material 430. The fluid 438 also serves to expand the diameter of the structure 424”)], 
wherein the RF generator is configured to generate a wave with a frequency between the first RF electrode and the second RF electrode to heat a mass of the subject within a hot zone between the first hollow capsule and the second hollow capsule [Swanson discloses that the electrodes can be operated in a bi-polar mode (col. 8, ll. 54-57); as broadly as claimed, an area external to the device between the first and second pouches can be considered a “hot zone,” and tissue in this area is heated by the device (see, e.g., col. 35, ll. 56-59)].
8.       	Regarding claim 2, Swanson further discloses wherein the first RF electrode and the second RF electrode are connected with the RF signal generator via a wire [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy”); FIG. 83; and col. 7, ll. 56-63 wherein Swanson discloses coupling electrodes to individual wires for conducting ablation energy to the electrodes].
9.      	Regarding claim 3, Swanson further discloses wherein the first RF electrode and the second RF electrode are wire electrodes [as broadly as claimed, Swanson discloses that the electrodes may comprise spiral coils, which are “wire electrodes” - col. 8, ll. 36-39].10.       	Regarding claim 10, Swanson further discloses wherein the liquid is an aqueous solution [hypertonic saline solution - col. 35, line 60 - col. 36, line 10].11.      	Regarding claim 11, Swanson further discloses wherein the aqueous solution is a physiologically acceptable buffer solution or a salt thereof, or saline [hypertonic saline solution - col. 35, line 60 - col. 36, line 10].

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.      	Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2014/0371736 to Levin et al. ("Levin").
15.       	Regarding claims 4 & 5, Swanson discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            	Swanson does not, however, disclose:
a temperature controller configured to control a temperature of the liquid (claim 4);
a first pump configured to draw the liquid out from the liquid reservoir into the temperature controller (claim 5); and 
a second pump configured to draw out the liquid in the first pouch and the second pouch back into the liquid reservoir (claim 5).            	Levin, in a similar field of endeavor, teaches heat ablation systems, device, and methods for ablating a volume of tissue (“target tissue”) [¶[0099]] using circulating fluid injected into an expandable treatment element (balloon) [e.g., ¶[0121]].  
Levin teaches that the circulating, delivered heated fluid may be maintained at a relatively constant temperature and/or at varied temperatures [e.g., ¶[0012]], and further teaches a controller constructed and arranged to modify various parameters including, e.g., temperature of the fluid delivered to the balloon (expandable treatment element) [e.g., ¶’s [0043] and [0206] (“controller 360 may be constructed and arranged to modify the temperature, flow rate and/or pressure of a fluid delivered to one or more treatment elements”); and FIG. 19; therefore comprising a “temperature controller”].
Levin additionally utilizes “typical” fluid delivery and extraction devices to independently deliver and remove heated fluid from the balloon, including a fluid delivery device (600), typically a pump or pressurized reservoir configured such that fluid flows from lumen (160) into balloon 120, and a fluid extraction device (700), such as a pump or reservoir maintained at a vacuum or other negative pressure sufficient to cause fluid to flow from balloon (120) into lumen (113) and out port (163) [¶[0137; FIGS. 4A-4B].  
            	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson to include known components typically used in ablation systems that incorporate heated fluid, including a temperature controller configured to control a temperature of the liquid, a first pump configured to draw the liquid out from the liquid reservoir into the temperature controller, and a second pump configured to draw out the liquid in the first pouch and the second pouch back into the liquid reservoir, as taught by Levin, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

16.       	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2009/0125014 to Bouthillier et al. ("Bouthillier").
17.       	Regarding claim 6, Swanson discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            	Swanson does not, however, disclose:
wherein the liquid reservoir comprises a weight sensor configured to monitor a volume of the liquid.
Bouthillier, in a similar field of endeavor, teaches a thermal ablation system utilizing heated fluid [Abstract], including a reservoir (92), and a level sensing board (94) disposed within the reservoir (92) for monitoring a volume of fluid therein [¶[0036]; FIG. 8].  The level sensing board (94) comprises a plurality of level sensors (e.g., capacitors) arranged along a height of the board (94).  By analyzing signals received from the level sensors, the controller (44) may determine the volume of the fluid within the reservoir (92) [¶[0036]; FIG. 8] [note: Examiner considers the level sensing board (94) of Bouthillier a “weight” sensor, in that it performs the same claimed function of “monitoring a volume of the liquid;” further, the claim, as broadly as written, ascribes no structural limitations to the sensor itself].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson to include a level sensing board for monitoring a volume of the fluid, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

18.       	Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2007/0043350 to Soltesz et al. ("Soltesz").
19.       	Regarding claims 8 & 9, Swanson discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
           	Swanson does not, however, disclose:
wherein the frequency of the wave is in a range of from 0.1 MHz to 100 MHz (claim 8); nor
wherein the frequency of the wave is in a range of from 10 MHz to 100 MHz (claim 9).
Soltesz, in a similar field of endeavor, teaches that it was well known in the art to provide RF energy for thermal ablation at a selected frequency in the range of 10 MHz to 1000 MHz [Soltesz, at ¶[0032] (“a bipolar RF generator may be activated to provide suitable radiofrequency (RF) energy, preferably at a selected frequency in the range of 10 MHz to 1000 MHz”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson such that the frequency of the wave is in a range of from 0.1 MHz to 100 MHz, or in a range of from 10 MHz to 100 MHz, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

20.       	Claims 12, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of U.S. Patent Application Publication No. 2018/0296264 to DeSimone et al. ("Desimone").
21.       	Regarding claim 12, Swanson teaches a method…, comprising: 
providing the system according to claim 1 [see the rejection of claim 1 above under § 102 (based on Swanson) which is fully incorporated herein]; 
[…]
filling the first pouch and the second pouch with the liquid [see col. 35, ll. 37-43 (“The lumen 432 includes a proximal end 433, which communicates with a source of ionic fluid 438. The lumen 432 conveys the ionic fluid 438. The ionic fluid 438 passes through the apertures 434 and fills the space between the lumen 432 and the surrounding porous material 430. The fluid 438 also serves to expand the diameter of the structure 424”)]; [and]
initiating the RF signal generator to generate the RF signal, wherein the first RF electrode and the second RF electrode receive the RF signal [see col. 35, ll. 51-54 (“…the electrodes 429 are coupled to a source 444 of radio frequency energy. The electrodes 429 transmit the radio frequency energy into the ionic fluid 438”)]. 
TREATING A CANCER & POUCH POSITIONING 
While Swanson teaches that the invention has application in procedures requiring access to other regions of the body, such as, for example, the prostate [see col. 7, ll. 30-36], Swanson does not explicitly teach that the method is for treating a cancer, nor does the relied-upon embodiment of Swanson teach the method step of the first and second pouches being positioned in respective first and second hollow capsules of the subject.
As such, Swanson fails to teach:
positioning the first pouch into the first hollow capsule of the subject (claim 12); 
positioning the second pouch into the second hollow capsule of the subject (claim 12); 
forming the wave to heat the mass of the subject within the hot zone between the first hollow capsule and the second hollow capsule (claim 12); 
wherein the mass is a tumor or a malignant cell (claim 16); 
wherein the cancer is pancreatic cancer, lung cancer or prostate cancer (claim 17); nor 
wherein the cancer is pancreatic cancer, and the first hollow capsule is stomach of the subject, and the second hollow capsule is duodenum of the subject (claim 18).             DeSimone, in a similar field of endeavor, teaches an ablation device that is primarily used to modulate the duodenal mucosa [¶[0006] [see also FIGS. 4 & 13 depicting the device positioned in the stomach (110) and duodenum (120)].  DeSimone teaches that the device can be configured to deliver radiofrequency (RF) energy [¶[0045]], and that an electrically conductive liquid (400) can be delivered into an interior space of the device (between two balloons), and energized via electrodes (244) for ablation [¶’s [0052]-[0053]].
            While primarily used to modulate the duodenal mucosa, as noted above, Desimone also teaches that the duodenum and the adjacent portions of the GI tract “offer unique vantage points to deliver electroporation and other energy delivery to neighboring structures” [¶[0094]], and that, “[s]ince the GI tract is curved and tortuous, bipolar electroporation can be carried out by deploying a distal electrode and a proximal electrodes along [the] GI tract in such a way that the electric field created in between these two points will cover the visceral tissues and organs on the path outside of GI tract” [¶[0094]].  
DeSimone further teaches that therapy can therefore be delivered for the treatment of conditions such as, but not limited to, pancreatic malignancy [¶[0094]].  
As such, one of ordinary skill in the art reading the foregoing passages of DeSimone would understand and appreciate that the proximal and distal electrodes device of DeSimone can be deployed in different portions [hollow capsules] of the GI tract, such as in the adjacent stomach and duodenum portions, for the purpose of treating pancreatic malignancy [note also ¶[0092] of DeSimone which teaches placement of electrodes in the stomach and the duodenum]. 
            With regard to the particular claim limitations, Desimone teaches that:
            [claim 12] a proximal [portion] of the device can be positioned in the first hollow capsule of the subject [e.g., stomach (110) - ¶’s [0092], [0094]; FIGS. 4 & 13]; 
[claim 12] a distal [portion] of the device can be positioned in the second hollow capsule of the subject [e.g., duodenum (120) - ¶’s [0092], [0094]; FIGS. 4 & 13];  
[claim 12] the mass is heated within the hot zone between the first hollow capsule and the second hollow capsule [¶[0094]]; 
[claim 16] wherein the mass is a tumor or a malignant cell [used to treat “pancreatic malignancy” - ¶[0094]]; 
[claim 17] wherein the cancer is pancreatic cancer [used to treat “pancreatic malignancy” - ¶[0094]], lung cancer or prostate cancer; and 
[claim 18] wherein the cancer is pancreatic cancer [used to treat “pancreatic malignancy” - ¶[0094]], and the first hollow capsule is stomach of the subject [stomach (110) - ¶’s [0092], [0094]; FIGS. 4 & 13], and the second hollow capsule is duodenum of the subject [e.g., duodenum (120) - ¶’s [0092], [0094]; FIGS. 4 & 13].             Given that the relied-upon embodiment of Swanson [FIG. 84] teaches multiple segments [see col. 36, ll. 55-60], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Swanson such that a proximal-most segment comprises the first pouch (with the first RF electrode therein) and a distal-most segment comprises the second pouch (with the second RF electrode therein), with the first segment (first pouch) positioned in the stomach (first hollow capsule) of a subject and the second segment positioned in the duodenum of the subject (second hollow capsule) for the purpose of heating the mass (malignant pancreatic mass) within the hot zone between the first hollow capsule (stomach) and the second hollow capsule (duodenum), since such a pancreatic malignancy treatment technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by DeSimone), and one of ordinary skill in the art would have been capable of applying this known technique to the known device/method of Swanson, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

22.       	Claims 14, 15, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swanson and Desimone, as applied to claim 12 above, and further in view of Soltesz.
23.       	Regarding claims 14, 15, 19, & 20, the combination of Swanson and Desimone teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
The combination of Swanson and Desimone does not, however, teach:
wherein the wave has a frequency in a range of from 0.1 MHz to 100 MHz (claim 14); wherein the wave has a frequency in a range of from 10 MHz to 100 MHz (claim 15);
wherein the mass of the subject is heated up to at least 38º C. and no more than 45º C (claim 19); and 
wherein the mass of the subject is heated up to about 42º C (claim 20).
Soltesz, in a similar field of endeavor, teaches that it was well known in the art to provide RF energy for thermal ablation at a selected frequency in the range of 10 MHz to 1000 MHz, with the emitted energy being converted within the tissue to heat in a range beginning at about 40ºC [Soltesz, at ¶[0032] (“a bipolar RF generator may be activated to provide suitable radiofrequency (RF) energy, preferably at a selected frequency in the range of 10 MHz to 1000 MHz.  The emitted energy is converted within the tissue into heat in the range of about 40ºC. to about 95ºC.”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Swanson and DeSimone, such that that the frequency of the wave is in a range of from 0.1 MHz to 100 MHz, or in a range of from 10 MHz to 100 MHz, and wherein the mass of the subject is heated up to at least 38º C. and no more than 45º C, or wherein the mass of the subject is heated up to about 42º C, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
24.	As noted above, the 07/19/22 Amendment has overcome the objection to the drawings, and the rejections under §§ 112(b) & 112(d) previously set forth in the 05/27/22 Action.    
25.	The prior rejections under §§ 102 & 103 have been updated to address the new limitations, and maintained.  
26.	Applicant's arguments [07/19/22 Amendment, pgs. 7-10] have been fully considered but they are not persuasive for the reasons set forth below.
27.	INDEPENDENT CLAIM 1 [SYSTEM]
28.	Concerning independent claim 1, Applicant first argues:
By contrast, as admitted by the Examiner, Swanson fails to disclose a heating apparatus comprising a first pouch and a second pouch that are positioned respectively in the first and second hollow capsules of the subject.

07/19/22 Amendment, pg. 7.

	As an initial matter, the “admission” referenced by Applicant concerns the method of claim 12, and not the system of independent claim 1 [see 05/27/22 Action, at pg. 12, ¶31].  
Further, the system of claim 1 does not require “a first pouch and a second pouch that are positioned respectively in the first and second hollow capsules of the subject,” but rather only that the first pouch is “configured to be positioned into a first hollow capsule of the subject,” and that the second pouch is “configured to be positioned into a second hollow capsule of the subject.”   
	As set forth above in the body of the rejection, the device of Swanson comprises the same structure as the claimed device, and would therefore be capable of performing in the same manner as the claimed device, including having a first pouch [that] is capable of being positioned into a first hollow capsule of the subject, and [a] second pouch [that] is capable of being positioned into a second hollow capsule of a subject.  Further, as currently written, the claim sets forth no limitations whatsoever describing the shape/geometry of the first and second hollow capsules [i.e., whether they are branching away from one another, or aligned in series with one another along a tract of the body, etc.].   
It is well settled that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), emphasis added.  
Still further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), emphasis added.
Swanson anticipates independent claim 1 because it discloses the claimed structure of the system of claim 1, and is capable of performing the intended, recited functions of claim 1, as broadly as currently claimed.
	Applicant further argues:
Furthermore, it is noted that Swanson merely discloses a catheter assembly for cardiac ablation (referring to column 7, lines 26-29 of Swanson). Particularly, FIGs. 42 and 47-49 of Swanson clearly show a catheter assembly deployed into heart, and the descriptions in columns 32-34 of Swanson further disclose the deployment and use of the catheter assembly in left atrium, right atrium, and epicardium. Obviously, Swanson fails to disclose a system for treating cancer, much less a system for treating a cancer in a subject by heating a mass of the subject. 

07/19/22 Amendment, pgs. 7-8, emphasis in original. 

	Applicant’s contention that “Swanson merely discloses a catheter assembly for cardiac ablation” ignores the explicit disclosure in Swanson that the structures disclosed therein can be used elsewhere in the body:
Still, it should be appreciated that the disclosed structures are applicable for use in other applications. For example, the various aspects of the invention have application in procedures requiring access to other regions of the body, such as, for example, the prostrate, brain, gall bladder, and uterus. The structures are also adaptable for use with systems that are not necessarily catheter-based. 

Swanson, col. 7, ll. 30-36, emphasis added. 
	
Additionally, Applicant’s arguments concerning “treating cancer” are not persuasive, since the language in the preamble of independent claim 1 concerning “a system for treating a cancer in a subject in need thereof” merely constitutes a recitation of intended use, that is not accorded patentable weight.  Again, the intended use recitation (in the preamble) of “for treating a cancer in a subject in need thereof” is not limiting, as it provides no antecedent basis for any terms appearing in the body of the claim, recites no essential structure, and, as such, is not necessary to give life, meaning, and vitality to the claim.  Still further, the claim body (of claim 1) describes a structurally complete invention such that deletion of this preamble phrase does not affect the structure of the claimed invention. 
For each of the foregoing reasons, Swanson anticipates the system of independent claim 1, and the rejection under § 102 is maintained.
29.	CLAIM 12 [A method including the system of claim 1]
30.	Claim 12 is a method claim that concerns use of the system of claim 1.  While Swanson discloses a system including first and second pouches configured to be (or capable of being) positioned into first and second hollow capsules, respectively, Swanson does not explicitly disclose this method step.  As such, the formulated rejection relies on DeSimone for this teaching.
	Applicant first provides arguments concerning the spacing of the electrodes in Swanson, including a comment about “separating the electrodes” in Swanson’s device in order to arrive at the claimed invention [07/19/22 Amendment, pgs. 8-9].   
Nowhere, however, does the formulated rejection contemplate changing the spacing of the electrodes in Swanson.  By contrast, the formulated rejection is clear that, because the relied-upon embodiment of Swanson [FIG. 84] teaches multiple segments [see col. 36, ll. 55-60], a proximal-most segment can comprise the first pouch (with the first RF electrode therein) and a distal-most segment can comprise the second pouch (with the second RF electrode therein), as broadly as claimed.  Accordingly, and based on the teachings of DeSimone cited in the body of the rejection, the formulated rejection relies on positioning the first segment (first pouch) in the stomach (first hollow capsule) of a subject, and positioning the second segment in the duodenum of the subject (second hollow capsule) for the purpose of heating the mass (malignant pancreatic mass) within the hot zone between the first hollow capsule (stomach) and the second hollow capsule (duodenum).  
	Applicant further argues that the rejection under § 103 is improper because ¶[0051] of DeSimone describes the proximal and distal balloons as both being in the duodenum  
Moreover, it should be noted that the device disclosed by DeSimone is merely deployed in duodenum. For example, paragraph [0051] of DeSimone clearly discloses that "[w]hen fully deployed, proximal balloon 220 is inflated to occlude the proximal portion of the duodenum 120, and distal balloon 230 is inflated to occlude the distal portion of duodenum 120." That is to say, DeSimone merely discloses that the proximal and distal pouches are deployed in the same hollow capsule. 

Therefore, assuming arguendo that a person skilled in the art would unreasonably combine the teachings of Swanson and DeSimone, it is still difficult for a person skilled in the art to infer the feature of "a heating apparatus comprising a first pouch and a second pouch that are positioned into different hollow capsules of the subject," as recited in the amended independent claim 1 of the present application. 

07/19/22 Amendment, pg. 9, emphasis in original.

Applicant’s myopic focus on ¶[0051] of DeSimone fails to address the relied-upon portions of DeSimone, which clearly and unambiguously contemplate use in different portions of the GI tract.  For example, DeSimone recites:
[0092] In some cases when the aforementioned insulation is included, because of the insulation on the external surface, the adjacent duodenal tissue to the insulated surface will require remaining treatment. To do this, for the proximal duodenum some embodiments use a return electrode in the greater curvature of the stomach, and for the distal and mid duodenum electrodes are placed in the proximal jejunum or other portions of the GI tract. These embodiments can be in alternatives or additions to the already described configuration with the return electrode placed on the abdomen, on the back, or somewhere else externally.

***

[0094] While the implementations described above pertain to the delivery of electroporation to the duodenal cells relevant for the management of diabetes and obesity, the duodenum and the adjacent portions of the GI tract also offer unique vantage points to deliver electroporation and other energy delivery to neighboring structures. Such neighboring structures included, but are not limited to, the celiac ganglion and plexus, lymphatic ganglia and plexus, and the renal nerves and associated plexuses. Since the GI tract is curved and tortuous, bipolar electroporation can be carried out by deploying a distal electrode and a proximal electrodes along GI tract in such a way that the electric field created in between these two points will cover the visceral tissues and organs on the path outside of GI tract. Therefore, therapy can be delivered using some embodiments provided herein for the treatment of conditions such as, but not limited to, pancreatic malignancy, pancreatic and deep visceral pain and for hypertension by reversible and irreversible electroporation of the ganglia. Such hypertension management, in turn, would help with a metabolic syndrome that results from the combination of obesity, diabetes, and hypertension.

DeSimone, ¶’s [0092] & [0094], emphasis added.

 Again, one of ordinary skill in the art reading the foregoing passages of DeSimone would understand and appreciate that the proximal and distal electrodes device of DeSimone can be deployed in different portions [hollow capsules] of the GI tract, such as in the adjacent stomach and duodenum portions, for the purpose of treating pancreatic malignancy.  Applicant fails to even address these relied-upon teachings anywhere in the Remarks. 
Applicant further argues that:
Obviously, both of Swanson and DeSimone are totally silent on "the first and second RF electrodes positioned respectively in the first and second pouches to form a wave therebetween and create a hot zone between the first and second hollow capsules." 

07/19/22 Amendment, pg. 10, emphasis added.

This argument is without merit as it once again ignores the relied-upon teachings of DeSimone.  DeSimone recites:
[0094] … Since the GI tract is curved and tortuous, bipolar electroporation can be carried out by deploying a distal electrode and a proximal electrodes along GI tract in such a way that the electric field created in between these two points will cover the visceral tissues and organs on the path outside of GI tract. 

For each of the foregoing reasons, Applicant’s arguments are not persuasive, and the rejection of claim 12 under § 103 is maintained.

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794